EXHIBIT 99.2 MANAGEMENT DISCUSSION AND ANALYSIS FOR THENINE MONTHS ENDEDMARCH 31, 2014 The following discussion and analysis of the results of operations and financial position of Levon Resources Ltd. (the “Company” or “Levon”) for the year ended March 31, 2014 should be read in conjunction with the March 31, 2014, 2013 and 2012 Audited Consolidated Financial Statements (“the Financial Statements”) and the notes thereto. This Management Discussion and Analysis (“MD&A”) is dated June 20, 2014 and discloses specified information up to that date. Levon is classified as a “TSX issuer” for the purposes of National Instrument 51-102. The Financial Statements are prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”) and interpretations of the International Financial Reporting Interpretations Committee (“IFRIC”). Throughout this report we refer to “Levon”, the “Company”, “we”, “us”, “our” or “its”. All these terms are used in respect of Levon Resources Ltd. We recommend that readers consult the “Cautionary Statement” on the last page of this report. Additional information relating to the Company is available on SEDAR at www.sedar.com and the Company’s website at www.levon.com. Vic Chevillon, MA, CPG, Vice President of Exploration and Director for Levon is a “qualified person” as such term is defined in National Instrument 43-101 and has reviewed and approved the scientific and technical disclosure contained in this Management Discussion and Analysis. NON-GAAP MEASURES In this document “Loss before other items per Share, and basic and diluted” are non-GAAP measures, as they do not have any standardized meanings as prescribed by IFRS. They are used to assist management in measuring the Company’s ability to finance operations and meet financial obligations. Non-GAAP measures should not be considered in isolation or construed as alternatives to their most directly comparable measure calculated in accordance with IFRS, or other measures of financial performance calculated in accordance with IFRS. The non-GAAP measures are unlikely to be comparable to similar measures presented by other issuers. BUSINESS DESCRIPTION Levon is an exploration stage public company listed on the Toronto Stock Exchange (“the TSX”) under the symbol LVN and on the Frankfurt Stock Exchange under the symbol L09. Levon commenced trading on the TSX on February 13, 2012, and concurrently de-listed its shares from the TSX Venture Exchange, where its common shares were formerly listed. The Company is a reporting issuer in each of the Provinces of Canada, except Quebec. The Company’s principal business activities are the exploration and development of exploration and evaluation assets. At this time, the Company has no operating revenues, and does not anticipate any operating revenues until the Company is able to find, acquire, place in production and operate a mine. Historically, the Company has raised funds to fund its operations through equity financing and the exercise of options and warrants. On March 25, 2011, the Company acquired all of the shares of Valley High Ventures Ltd. (“VHV”) pursuant to a court-approved plan of arrangement (the “Arrangement”). Prior to the Arrangement, VHV was a Canadian based precious and base metal exploration company with projects located in Mexico, British Columbia and Yukon. Prior to the Arrangement, VHV owned 49% of the Cordero Project (as hereinafter defined) and the Company held the remaining 51% interest. As consideration for the Company’s acquisition of VHV’s 49% interest in the Cordero Project, together with VHV’s cash assets, VHV shareholders received one Common Share of the Company and 0.125 of a share of a new exploration company, Bearing Resources Ltd. (“Bearing”). In connection with the Arrangement, all of VHV’s exploration assets other than the Cordero Project and the Perla property were transferred to Bearing, as well as $1,800,000 in cash. Upon the Arrangement becoming effective, former VHV shareholders were issued an aggregate of 73,322,636 Common Shares, representing approximately 43% of the issued and outstanding Common Shares of the Company on a fully-diluted basis, and 100% of the shares of Bearing. The acquisition consolidated Levon’s ownership of the Cordero Project to 100% through their wholly owned Mexico subsidiary company Minera Titan. Levon also formed an operating company Administración de Proyectos Levon en México, S.A. de C.V., which is under contract to Minera Titan to complete the Cordero Project exploration program. - 1 - MANAGEMENT DISCUSSION AND ANALYSIS FOR THENINE MONTHS ENDEDMARCH 31, 2014 BUSINESS DESCRIPTION (Continued) The Company’s wholly-owned subsidiary VHV is incorporated under the laws of British Columbia, Canada, and the Company has three wholly-owned subsidiaries incorporated under the laws of Mexico, namely Administración de Proyectos Levon en México, S.A. de C.V., Minera Titan S.A. de C.V. and Minera El Camino, S.A. de C.V. Levon also has three wholly-owned subsidiaries incorporated under the laws of British Virgin Islands, namely Aphrodite Asset Holdings Ltd, Turney Assets Limited and Citrine Investment Holdings Ltd. OVERALL PERFORMANCE Cordero Silver, Gold, Zinc, Lead Project, Mexico The Company’s wholly owned Cordero-Sanson Project (“the Cordero Project”) is located 35 km northeast of the town of Hidalgo Del Parral, in the southern part of the state of Chihuahua in north central Mexico. In February of 2009, the Company commenced field work on the Cordero Project exploring for large scale, bulk tonnage, porphyry type Ag, Au, Zn, Pb deposits, a number of which have been recently discovered in similar geologic settings in north central Mexico (Penasquito, Pitarrilla, Camino Rojo and others). The Cordero project mining claims are all unpatented federal lode mining claims under Mexican law, which provide mineral exploration and mining rights. The annual assessment on the mining claims are all owned and administered and maintained by Minera Titan. The total area of the Levon claim holdings at its Cordero project is approximately 19,900.1 hectares. The Company’s exploration has focused mainly within the Cordero Project Porphyry Belt in a southern tier of the main claim block. The Cordero Porphyry Belt is defined through 15 km of strike with widths from 3-5 km, by six mineralized porphyry and diatreme intrusive centers. Three bulk tonnage Ag, Au, Zn, Pb discoveries have been made and grid drilled in the central part of the Belt. The grid drilling confirms that the Pozo de Plata Diatreme, the Josefina Mine Zone and the Cordero Project Porphyry Zone discoveries merge into a single large scale bulk tonnage, open pit mineral resource (news release of June 19, 2012). Initial outlying exploration drilling has also been completed in the Cordero Porphyry Belt, the Porfido Norte Belt 10 km to the north and the Perla volcanic center 5 km to the south. The outlying exploration drilling encountered mineralization and warrants future exploration follow up. Because of the Cordero Project successes, Levon has recently launched reconnaissance to identify other areas and properties with large scale, near term discovery potential to identify additional key Levon assets. Cordero project exploration has progressed from the 2009 discovery made by Phase 1 drilling (news release November 3, 2009) through Phase 4 exploration and grid drilling. An initial NI 43-101 was published June 21, 2011 (news release of June 12, 2011) with an updated resources announced on June 19, 2012 (NI 43-101 report filed on July 31, 2012 and then amended May 8, 2013) (news release of May 15, 2013). In July, 2013 the Aida claim was acquired (news release of July 10, 2013). The claim purchase consolidated 100% Levon ownership of the district and was an important step since the 16.8 hectare Aida claim is located in the center of the Cordero resource (news release of July 10, 2013). From September 30, 2013 through February, 18, 2013 the Company drilled 24 core holes (13,072 m) to explore and test the claim (news release of ) as Phase 4 drilling. The latest drilling results on the Aida claim are better than expected and show mineralization extends across the claim from the surface with a new discovery of a higher grade mineralized zone within volcanic feeders beneath the wide surface mineralization (news release of April 30, 2014). The latest drill results bring the total Cordero drilling to 127,916 m in 274 core holes. The drill and geologic modeling data has been forwarded to Independent Mining Consultants (IMC), Tucson, Arizona, to update the NI 43-101 resource. A favorable Preliminary Economic Assessment (PEA) was published January 30, 2012 on the then current exploration results (news release of January 30, 2012). The PEA was constrained to the upper 30% of the resource at the surface located off of the Aida claim since at that time the claim was not owned. The PEA was thus an interim document to be updated in the future. The PEA was a collaboration between M3 and IMC and authored and approved by Herbert E. Welhener, MMSA-QPM, SME Registered Member #3434330RM, of IMC who is the independent Qualified Person for purposes of this Preliminary Economic Assessment and the associated updated resource calculation. The PEA was announced January 30, 2012, published on March 12, 2012, amended on May 8, 2013. The PEAwas derived by considering the uppermost 30% portion of the first resource outside a central claim that was not owned by the Company. - 2 - MANAGEMENT DISCUSSION AND ANALYSIS FOR THENINE MONTHS ENDEDMARCH 31, 2014 OVERALL PERFORMANCE (Continued) The PEA considers mining through the Stage 4 open pits. The PEA projects a pre-tax Internal Rate of Return (IRR) of 19.5% and an after-tax IRR of 14.8% (at a silver price of $25.15/oz., gold price of $1,384.77/oz., zinc price of $0.91 per pound, and lead price of $0.96 per pound) over a projected 15 years to complete the first four stages of open pit mining. The potential metal production over the 15 years of mining is 131,156,000 ounces of silver, 190,000 ounces of gold, 1,373,359,000 pounds of zinc, and 1,033,407,000 pounds of lead. Mill feed production rates are estimated at 40.0 thousand tonnes per day (Tpd) or 14.6 million tonnes per year. The capital cost of the project is estimated to be $646,800,000, with operating costs (mine, mill, process plant, operating, general administration, treatment, and transportation charges) estimated at $13.82 per tonne. A PEA should not be considered to be a prefeasibility or feasibility study, as the economics and technical viability of the Project have not been demonstrated at this time. For example the Cordero resource has not been completely delineated by drilling and the resource is open to expansion on strike and at depth and within the newly acquired claim in the center of the resource. Also modeled waste (non-mineralized rock) in the PEA open pits is mostly surrounding the resources in areas that have yet to be drilled. The undrilled areas within the modeled open pits are considered proximal resource targets with potential of adding to the resource once they are drilled. The preliminary economic assessment is preliminary in nature and includes inferred mineral resources that are considered too speculative geologically to have the economic considerations applied to them that would enable them to be categorized as mineral reserves. Closer spaced drilling is required to try and convert the posted resource (all categories) to mineral reserves. Furthermore, there is no certainty that the preliminary economic assessment will be realized. Mineral resources that are not mineral reserves do not have demonstrated economic viability. The first Cordero Project mineral resource estimate of June 12, 2011 included early Phase 3 grid drilling results through hole C11-160 (160 total core holes) which was calculated by IMC and published June 21, 2011. Cordero grid drilling continued and an updated mineral resource estimate was announced June 19, 2012 (NI 43-101 report filed on July 31, 2012 and then amended May 8, 2013) (news release of May 15, 2013). The 2012 resource is tabulated within an open pit geometry using an inverse distance estimation block model. The indicated and inferred mineral resource is based on 97,769 meters (m) of drilling in 203 core holes to April, 2012. The 2013 resource was calculated on an addition of 33,380 m of drilling in 41 core holes over the drill information used for the June 2011 indicated and inferred mineral resource estimate. The assay intervals are composited into 10m bench height lengths for silver, gold, zinc and lead, which are estimated into a block model by inverse distance to the sixth power weighting. A net smelter return (NSR) value is calculated for each model block based on the metal grades and estimates of process recovery, concentrate terms and the metal prices of $25.00/oz silver, $1.00/lb for both zinc and lead. Gold was not included in the 2013 NSR value in calculating the resource to be consistent with previous mineral resource calculations because of the grade of Au relative to the NSR metal recovery requirements applied to the global tonnage of the entire resource. The inputs to the NSR calculation are the same as were used for the June 2011 mineral resource estimate for continuity. There are however areas within the 2013 resource, which have higher gold grades and though Au is not included in the NSR calculations, assay Au modeled geometry in the ground has been included in the tabulations of in-situ resource to quantify it's global presence and earmark Au geometry and mining studies that will be required in the future. The 2012 resource remains largely open to expansion through step out delineation and infill drilling around and beneath the modeled open pit. The 2012 resource is summarized in Table 1 at the $6.00/t NSR cutoff along with higher cutoffs and shows the distribution of the mineral resource (indicated & inferred). - 3 - MANAGEMENT DISCUSSION AND ANALYSIS FOR THENINE MONTHS ENDEDMARCH 31, 2014 OVERALL PERFORMANCE (Continued) Cordero Silver, Gold, Zinc, Lead Project, Mexico (Continued) Table 1: Cordero Project June 2012 Mineral Resource (Indicated & Inferred) Tabulated at Various NSR Cutoff Grades Combined Areas (above cutoff) Contained Metal NSR Cutoff $/t Resource Class Million Tonnes Ag g/t Au g/t Pb % Zn % Silver oz's (millions) Gold oz's (millions) Lead lbs (billions) Zinc lbs (billions) Indicated Inferred Indicated Inferred Indicated Inferred Indicated Inferred Pozo de Plata Area (above cutoff) Porphyry Zone (above cutoff) NSR Cutoff $/t Resource Class Million Tonnes Ag g/t Au g/t Pb % Zn % Million Tonnes Ag g/t Au g/t Pb % Zn % Indicated Inferred Indicated Inferred Indicated Inferred Indicated Inferred Resource tabulated on Levon mineral claims within a floating cone open pit geometry which went off the Levon mineral claims for waste stripping within the cone geometry. The floating cone geometry was defined using the following metal prices and mill recoveries to produce lead and zinc concentrates. Mill Recovery Metal Price Pb Conc Zn Conc Silver 25.00 / oz 60% 15% Lead 1.00 / lb 70% N/A Zinc 1.00 / lb N/A 70% Gold 1,200 / oz No recovery included to date Mineral resources which are not mineral reserves do not have demonstrated economic viability. The estimate of mineral resources may be materially affected by environmental, permitting, legal, title, taxation, sociopolitical, marketing, or other relevant issues. The quantity and grade of reported Inferred resources in this estimation are uncertain in nature and there has been insufficient exploration to define these Inferred resources as an Indicated or Measured mineral resource and it is uncertain if further exploration will result in upgrading them to the Indicated or Measured mineral resource category. - 4 - MANAGEMENT DISCUSSION AND ANALYSIS FOR THENINE MONTHS ENDEDMARCH 31, 2014 OVERALL PERFORMANCE (Continued) In 2013 the Company exercised two optioned claim group parcels which contain most of the current (June, 2012) resource and completed the purchase of the unexplored Aida claim in the center of the resource (news release of July 10, 2013). These claim transactions consolidate the Company's 100% claim ownership of the entire Cordero project and lead to the Phase 4 exploration and grid drilling across the claim (news release of July 10, 2013). The latest grid drilling is on the unexplored claim in the center of the resource and designed to initially explore the claim and determine if the present resource can be expanded across the claim to improve the modeled economics of the project, particularly the early mining stages of the modeled open pit (starter pit). Earlier Phase 4 drilling in 2012 also included initial exploration drill holes in eight outlying exploration targets away from the Cordero resource. The drill holes returned mineralized intercepts in each target, but not of the caliber that warrants immediate offset grid drilling, which was the Company's exploration goal. Future additional follow up exploration drilling is warranted in the target zones. Future Exploration Latest Phase 4 drill results have been forwarded to IMC who is currently updating the June, 2012 Cordero resource. During the drilling the newly discovered mineralization at surface will be sampled for metallurgical testing to better characterize the early starter pit production, which will be modeled as part of the resource update. Tailings studies are also being completed to optimize tailings dam construction modeling, which in turn will provide improved capital cost projections to use in economic modeling of the project. The metallurgical studies are being designed and coordinated by M3 utilizing ALS Metallurgy, Vancouver. Tailings characterization studies are being designed and coordinated by Golder Associates, Tucson, Arizona and SGS, Kelowna, British Columbia. Exploration Potential Cordero Project geology, metal assemblages and scale of the porphyry controlled mineralized centers recognized by Levon appear to be most analogous with the Penasquito mine of GoldCorp. The Company believes Cordero Project geology, mineralization and exploration results to date support and extend this geologic analogy. The initial Levon Cordero Project discovery was (hole C09-5) centered on a diatreme breccia (news release of November 3, 2009) directly analogous with the Penasquito open pit deposits. Levon recognition of porphyry controlled Ag, Au, Zn, Pb mineralization 1 km to the northeast (hole C09-8) lead to the application of porphyry exploration model, well known around the world, to guide Cordero Project exploration. The discovery holes and subsequent exploration and grid drilling established that the discovery holes have penetrated a single large scale bulk tonnage body of mineralization contained within portions of three intrusive centers of the Cordero Project Porphyry Belt: The Pozo de Plata Diatreme, the Cordero Felsic Dome Complex and the Cordero Porphyry Zone respectively with about 3 km of strike length. The mineralization is largely open to expansion on strike and at depth. Potentially economic drill intercepts that require immediate offset grid drilling were not encountered in outlying exploration targets of the Cordero Project Porphyry Belt, Porphido Norte Belt and the Perla volcanic center tested by initial Phase 4 drill holes. The holes did cut mineralization locally in the eight outlying target zones that, in the context of porphyry exploration guides warrant future exploration follow up and drilling. For further details and maps of the Cordero Project, please see our website: www.levon.com. For information on other non-material properties held by the Company, refer to the Company’s AIF, which is available on SEDAR at www.sedar.com. Risks Exploration and development involve a high degree of risk and few properties are ultimately developed into producing mines. There is no assurance that the Company’s future exploration and development activities will result in any discoveries of commercial bodies of ore. Whether an ore body will be commercially viable depends on a number of factors including the particular attributes of the deposit such as size, grade and proximity to infrastructure, as well as mineral prices and government regulations, including regulations relating to prices, taxes, royalties, land tenure, land use, importing and exporting of minerals and environmental protection. The exact effect of these factors cannot be accurately predicted, but the combination of these factors may result in a mineral deposit being unprofitable. - 5 - MANAGEMENT DISCUSSION AND ANALYSIS FOR THENINE MONTHS ENDEDMARCH 31, 2014 OVERALL PERFORMANCE (Continued) The Company’s projections are estimates only based on management’s assessment of facts at the time of the projections. Management believes these projections to be reasonable but actual results may differ. For more information on risks and uncertainties facing the Company, refer to the section below named Risk Factors. Exploration and development involve a high degree of risk and few properties are ultimately developed into producing mines. There is no assurance that the Company’s future exploration and development activities will result in any discoveries of commercial bodies of ore. Whether an ore body will be commercially viable depends on a number of factors including the particular attributes of the deposit such as size, grade and proximity to infrastructure, as well as mineral prices and government regulations, including regulations relating to prices, taxes, royalties, land tenure, land use, importing and exporting of minerals and environmental protection. The exact effect of these factors cannot be accurately predicted, but the combination of these factors may result in a mineral deposit being unprofitable. The Company’s projections are estimates only based on management’s assessment of facts at the time of the projections. Management believes these projections to be reasonable but actual results may differ. For more information on risks and uncertainties facing the Company, refer to the section below named Risk Factors. SELECTED ANNUAL INFORMATION The following financial data is derived from the Company’s consolidated financial statements for the three most recently completed financial years: March 31, March 31, March 31, Total revenues $
